MAYFIELD, J.
This is a statutory quo warranto proceeding to oust the jury commissioners of Tuscaloosa county. The decision of this case involves the constitutionality of a local act of the Legislature, which, if valid, virtually abolishes the office of jury commissioners for Tuscaloosa county, and imposes the duties and confers the powers thereof upon a board of revenue created or provided by the same act. The trial court held the act invalid. The reporter will set out the title of the act, and the notice of the proposed passage of the bill.
(1) It is first insisted that so much of the act as conferred the powers and imposed the. duties of the jury commission upon the board of revenue, violated section 105 of the present state Constitution (that of 1901). That section reads as follows:
“No special, private, or local law, except a law fixing the time of holding courts, shall be enacted in any case which is provided for by a general law, or when the relief sought can be given by any court of this state; and the courts, and not the Legislature, shall judge as to whether the matter of said law is provided for by a general law, and as to whether the relief sought can be given by any court; nor shall the Legislature indirectly enact any such special, private, or local law by the partial repeal of a general law.”
The insistence is that the only effect of sections 9, 10, and 19, which relate to the matter of selecting and drawing the jurors and juries for Tuscaloosa county, is now, and was before the local act was passed, provided for by a general law, and that ' the local act therefore violates section 105 of the Constitution.
*447We cann'ot agree to or concur in this insistence. There is not now, and was not, at the date of the passage of the local statute, any law which authorized boards of revenue or courts of county commissioners to draw or select the juries and jurors for Tuscaloosa county. The fact that there was a general law by which the juries for that county could be drawn by other boards or officers did not prevent the Legislature from providing, by a local enactment, that the juries shall be drawn by other boards, officers, or persons than those provided for in the general law. There is no constitutional provision requiring that the laws as to drawing and selecting juries shall be uniform in all the counties or in all of the courts of the state. The purpose and effect of the sections of the local act in question was to confer the powers and impose the duties incident to the selecting and drawing of juries for that county upon a board, or officers, or persons, who could not theretofore exercise such powers, after withdrawing these powers and duties from another board, officers, or persons who had theretofore exercised the same. Herein we see that the object and effect of the local law was to work a radical change in the law applicable to Tuscaloosa county as to selecting and drawing the jurors and juries for that county.
If we should hold that, merely because there is a general law providing for the selecting and drawing of juries for the several counties, none of its provisions can be changed by a local law, it would be tantamount to holding that a local law cannot be passed upon that subject. We do not think that this is the meaning of section 105 of the Constitution, nor that such was the intent of the Constitution framers in ordaining it.
It is a part of the judicial history of this state before and since the adoption of the Constitution of 1901 that the methods and agencies for the selecting and drawing of jurors, etc., have been provided for by both local and general statutes. As before stated, there being no constitutional provision requiring the laws on this subject to be uniform in all the counties or all. the courts, the Legislature may provide different laws for different counties; and it is difficult to conceive how a more radical difference could be given effect than to provide by one law that the juries shall be selected and drawn by a jury commission to be appointed by the Governor, and by another that such duty and function shall be performed by a board of revenue or court of county commissioners the members of which are elected by the voters of a particular county.
*448The mere fact that the things to be done by each board, or all the members thereof, are the same, does not make the laws which authorize the doing of the same things by different boards or different officers the same laws; they are different laws though they relate to the same subjects or subject-matters. This is well illustrated by many local laws, relating to boards of revenue or courts of county commissioners, repeatedly upheld by this court notwithstanding there are general laws-an entire chapter of the Code — relating to this subject. See report of case of Dunn v. Dean, 196 Ala. 486, 71 South. 709, where many cases of this kind are cited and reviewed to the effect that such laws are not void under section 105 of the Constitution. Again, the mere fact that there are general laws relating to circuit and chancery courts does not prevent the Legislature from providing, by local laws, for other courts to do the same work and discharge the same functions and powers as by such general provisions authorized. The general laws and the local laws in this respect are different, and not the same.
(2) Of course, it has been held that mere changes in terms or wording'between the local law and the general law, -or any other unessential change showing an attempt to evade or avoid the constitutional provisions, will not save such local laws from being declared void; but in the case before us, as we have shown, there is a vital and material difference between the general and the local law in question.
(3-6) The title of the local act in question is sufficiently broad and comprehensive to embrace the sections and provisions of the act of which complaint is here made. Nor is there more than one subject in the title or in the body of the act. in the sense or meaning of section 45 of the Constitution. Nor does the act or the title offend this section of the Constitution by amending or repealing other laws without setting out in full the law so amended, etc. The act in question is not an amending or a repealing act, within these provisions of the Constitution. Nor is it at all objectionable, in that it is the enactment of a local law by the amending of a general law, and therefore attempts to evade the constitutional provision as to the passage of local bills without notice thereof. The act is complete within itself; merely refers to a general act as to the execution of the local act. It does not purport to amend or revive or repeal any act or law, except in so far as prior acts are in conflict with its provisions: and *449this it would do without any reference to such laws so amended, revived, or repealed. Such statutes are not within the purview of section 45 of the Constitution.—State v. Rogers, 107 Ala. 444, 19 South. 909, 32 L. R. A. 520.
(7) Imposing new and additional duties upon certain officers, and providing compensation to them for performing the same, does not offend the Constitution (subdivision 24 of section 104) as against increasing the fees of officers by local laws.—Dunn v. Dean, supra; State, ex rel. Vandiver v. Burke, 175 Ala. 561, 57 South. 870.
(8) The act in question does not offend section 281 of the Constitution, as to the increase of fees, etc.; during the term of office of the incumbent; because it was not made to take effect during the term of any incumbent, within the meaning of this provision.—Brandon v. Askew, 172 Ala. 160, 54 South. 605.
(9) The notice of the intention to pass the local act in question was sufficient to advise the local public of the substance of the proposed, law and of its essential features. In fact, it was a fair compendium of the act introduced and passed. The notice would give almost as much information as to the object and effect of the intended law as would the act itself. Certainly so as to the provisions in question.—Thomas v. Gunter, 170 Ala. 165, 54 South. 283; Christian v. State, 171 Ala. 52, 54 South. 1001.
(10) We have treated all the objections to the constitutionality of the act, which are insisted upon or called to our attention, and we find no merit in any of them. This court will never go out of its way to search for constitutional infirmities in statutes; it will consider those questions only which are raised and insisted upon.
It results from what we have said that the local act in question is not unconstitutional, and that the trial court erred in its ruling to the contrary effect, and that the judgment appealed from it reversed. A judgment will be here rendered ousting appellees from the office of jury commissioners, and directing the appellants to exercise the powers and perform the duties of jury commissioners for Tuscaloosa county.
Reversed and rendered.
Anderson, C. J., and Somerville and Thomas, JJ., concur.